Department of Mergers and Divisions 9 Kislev November 23, 2009 Shekel and Associates, Attorneys 3 Azrieli Center Tel Aviv Dear Sir/Madam: RE: Taxation Decision on the Agreement – Baby’s Breath Ltd. – Share Transfer in Accordance with Section 104 B of the Ordinance (Reference: Your letter of July 1, 2009) 1.The facts as they have been delivered to us by you: 1.1 Baby’s Breath Co. Ltd., Private Co. 51-3076943 (hereinafter: “the Company”) is a private company, domiciled in Israel, and established on February 5, 2001. The Company develops and markets medical devices. The Company has developed an innovative device to treat breathing problems in infants and children, and it holds the sole intellectual property rights to this device. 1.2 The registered share capital of the Company comprises 1,000,000 ordinary shares with a nominal value of NIS 1 each, of which 31,403 shares have been allocated.1 1.3Several shareholders hold shares in the Company, as follows: 1.3.110 residents of Israel hold 97.23% of Company shares 1.3.2A resident of Canada holds 2.77% of Company shares Detailed information of Company shareholders, accurate to the date of the share transfer as defined below in Section 3.4, is attached hereto as Appendix
